       Case 1:19-cv-12235-LTS Document 45 Filed 06/07/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                            :
JOSEPH MANTHA on behalf of                  :
themselves and others similarly situated,   :
                                            :     Case No. 1:19-cv-12235-LTS
       Plaintiff,                           :
                                            :
v.                                          :
                                            :
QUOTEWIZARD.COM, LLC                        :
                                            :
       Defendant.                           :
                                            :
                                            /

                    PLAINTIFF’S MOTION TO AMEND THE COMPLAINT

       Pursuant to Rule 15(a)(2), the Plaintiff, Joseph Mantha (“Mr. Mantha”) petitions this

Court to allow his Motion to Amend the Complaint to re-allege that the telemarketing texts at

issue in this case were initiated via an automatic telephone dialing system (“ATDS”). For the

reasons set forth in the accompanying memorandum, the Motion to Amend should be

GRANTED.

                              LOCAL RULE 7.1 CERTIFICATION

       On June 5, 2020, counsel for the Plaintiff conferred with counsel for the Defendant, who

did not consent to the relief requested.

                                                    PLAINTIFF,
                                                    By his attorneys

                                                    /s/ Matthew P. McCue
                                                    Matthew P. McCue
                                                    THE LAW OFFICE OF MATTHEW P. MCCUE
                                                    1 South Avenue, Suite 3
                                                    Natick, MA 01760
                                                    Telephone: (508) 655-1415
                                                    mmccue@massattorneys.net

                                                    Anthony I. Paronich
      Case 1:19-cv-12235-LTS Document 45 Filed 06/07/20 Page 2 of 2



                                                       PARONICH LAW, P.C.
                                                       350 Lincoln Street, Suite 2400
                                                       Hingham, MA 02043
                                                       (508) 221-1510
                                                       anthony@paronichlaw.com

                                                       Alex M. Washkowitz
                                                       Jeremy Cohen
                                                       CW LAW GROUP, P.C.
                                                       188 Oaks Road Framingham, MA 01701
                                                       alex@cwlawgrouppc.com

                                                       Edward A. Broderick
                                                       BRODERICK LAW, P.C.
                                                       99 High St., Suite 304
                                                       Boston, MA 02110
                                                       Telephone: (617) 738-7080
                                                       ted@broderick-law.com


Dated: June 7, 2020



                                  CERTIFICATE OF SERVICE

        I hereby certify that on June 4, 2020, I electronically transmitted the foregoing to all

 counsel of record via the electronic filing system.
                                              By: /s/ Matthew P. McCue
                                                  Matthew McCue




                                                 2
